Citation Nr: 0323715	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  01-04 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent for post-traumatic stress disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability.

3.  Entitlement to an effective date earlier than December 
29, 1999, for the grant of service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971, and participated in combat in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
post-traumatic stress disorder and assigned an initial 
noncompensable evaluation for that disability effective 
December 29, 1999, and from a November 2000 rating decision 
of the same RO which denied entitlement to a total disability 
rating based on individual unemployability.  During the 
course of this appeal, the veteran's initial disability 
evaluation for post-traumatic stress disorder has been 
increased to 30 percent; however, he has continued his appeal 
for a higher rating as well as for a total rating based on 
unemployability.  The RO did not address the issue of 
entitlement to an effective date earlier than December 29, 
1999, in its statement of the case and, as such, it will be 
addressed in the REMAND section of this decision.

The Board notes that the veteran requested a hearing before a 
traveling section of the Board in a May 2001 submission.  A 
hearing before an RO hearing officer was held in January 
2002, but the veteran did not specifically withdraw his 
request for a hearing before the Board.  As such, the Board 
sought clarification of the veteran's desire for a Board 
hearing and in August 2003, the veteran withdrew his request 
for a hearing before the Board.  Accordingly, this matter is 
properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran sees a psychiatrist once every three months 
for post-traumatic stress disorder, participates in treatment 
for drug dependence on a daily basis, complains of nightmares 
and recollections of Vietnam, is socially isolative and has 
difficulty with anger control.  

3.  The veteran has one service-connected disability rated at 
30 percent, and does not meet the schedular requirements for 
a total rating based on individual unemployability.

4.  The veteran's inability to maintain competitive 
employment is a result of nonservice-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation higher 
than 30 percent for post-traumatic stress disorder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.125-4.130, Diagnostic Code 9411 (2002).

2.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record of 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the provisions of the 
law and regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in May 
2001.  The Board finds that the information provided to the 
veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claims 
and the responsibilities of the parties in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence, affording him three 
physical examinations, and by specifically requesting that a 
medical opinion be rendered as to the degree of impairment 
attributable to the veteran's service-connected psychiatric 
disability.  It appears that all known and available medical 
records relevant to the issues on appeal have been obtained 
and are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Furthermore, 
the Board notes that the veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of the veteran's claims.  The veteran 
testified before an RO hearing officer in January 2002, 
withdrew his request for a hearing before the Board in August 
2003, and has actively participated in the development of his 
claims on appeal.  Thus, the Board finds that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable implementing regulations.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where an 
appeal for an increase rating arose in the context of an 
initial award of service connection, consideration must be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. 
Section 4.130, which sets forth the criteria for evaluating 
post-traumatic stress disorder using a general rating 
formula for mental disorders outlined in Diagnostic Code 
9440.  The general rating formula for mental disorders is as 
follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships...........................70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

The evidence of record shows that the veteran has a lengthy 
history of heroin abuse which he asserts began during service 
in the Republic of Vietnam.  The veteran has participated in 
numerous drug rehabilitation programs and been hospitalized 
many times in order to detoxify his system from heroin, 
cocaine, and alcohol.  He has not held a job for longer than 
one year since his discharge from service.

In March 2000, the veteran underwent VA examination and 
complained of having nightmares of his experiences in the 
Republic of Vietnam; he denied flashbacks.  The veteran 
related a history of depression, schizophrenia and drug 
addiction.  Upon examination, the veteran was found to be 
oriented in all three spheres; his responses were slow, but 
correct.  He had difficulty with tests involving mathematics 
and the examiner opined that his difficulties were results of 
chronic drug abuse.  Following a complete evaluation, the 
examiner rendered a primary Axis I diagnosis of major 
depression.  Although a Global Assessment of Functioning 
score was not assigned, the examiner opined that 60 percent 
of such a score would be attributable to the veteran's 
depression.

In April 2000, while the veteran was being counseled 
following a brief period of hospitalization for multiple 
substance dependence, a VA psychiatrist opined that the 
veteran met the criteria for a diagnosis of post-traumatic 
stress disorder.  At that time, the veteran had complaints of 
insomnia, feeling depressed, difficulty concentrating, and 
feeling worthless.  All other treatment notes from this 
timeframe relate to the veteran's drug rehabilitation 
program.

In August 2000, the veteran presented for a second VA 
examination.  He related being off of drugs, but still 
consuming alcohol.  The veteran presented as oriented, 
slovenly in appearance, emaciated, downcast and self-
absorbed.  The examiner noted having difficulty engaging the 
veteran, but found no incoherence or evidence of delusions or 
hallucinations.  The veteran complained generally of thoughts 
of Vietnam, but would not elaborate or identify specific 
events about which he thought.  The only clear manifestation 
of post-traumatic stress disorder identified by the veteran 
was his experiencing of combat-related nightmares three times 
per week.  As such, the examiner assigned a Global Assessment 
of Functioning score of 70 based solely on the veteran's 
post-traumatic stress disorder.

The veteran appeared and testified before an RO hearing 
officer in January 2002.  He stated that he saw a VA 
psychiatrist once every three months and participated in a 
drug rehabilitation program every day, including working four 
hours per day in that program.  The veteran testified that he 
began using heroin during service and had only worked brief 
jobs, no longer than one year each, through special job 
assistance programs since his discharge from service.  He 
stated that he had last worked in the 1990's, but was unable 
to keep that job because of his paranoid thoughts, 
irritability, and unreliability due to difficulty sleeping.

In June 2002, the veteran underwent another VA examination 
and complained of intrusive thoughts, nightmares of 
experiences in the Republic of Vietnam, difficulty sleeping, 
irritability, hypervigilance, social isolation, and 
aggressive and abusive behavior toward his mother and sister 
with whom he lived.  He related having a lifelong history of 
depression which had not decreased since abstaining from the 
use of heroin; he also related only sporadic compliance with 
prescribed medications.  It was noted that the veteran had 
most recently been hospitalized for depression and 
intravenous heroin use in August 2001.  Upon examination, the 
veteran was oriented to person and place, but not to time; 
his thoughts were clear and well-organized.  The veteran's 
answers to questions were consistent and detailed and he was 
able to follow three-step commands.  His affect was flat; 
memory and attention were impaired.  Following a complete 
examination and review of the veteran's claims folder, the 
examiner diagnosed chronic post-traumatic stress disorder and 
a recurrent and severe major depressive disorder without 
psychotic features in addition to a cognitive disorder and 
history of drug dependence.  A Global Assessment of 
Functioning score of 40 was assigned for the veteran's 
overall level of functioning and a score of 61 was assigned 
based solely on the veteran's symptoms of post-traumatic 
stress disorder.  The examiner specifically noted that the 
overall Global Assessment of Functioning score was based on 
the veteran's social isolation, inability to maintain 
competitive employment, feelings of depression, and 
irritability, and that the symptoms attributed to post-
traumatic stress disorder and used to assign the score for 
that disability alone were only the veteran's social 
isolation and difficulties with anger control.

Given the evidence as outlined above, the Board finds that 
the assignment of a rating in excess of 30 percent for post-
traumatic stress disorder is not warranted as the veteran's 
functional impairment is predominantly a result of a major 
depressive disorder and substance dependence.  The only clear 
manifestations of post-traumatic stress disorder identified 
by examining medical professionals are nightmares, social 
isolation, and difficulty managing anger.  The two Global 
Assessment of Functioning scores identified solely for the 
veteran's post-traumatic stress disorder suggest that the 
veteran has only mild symptoms or some difficulty in social 
and/or occupational functioning according to the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV).  Therefore, because there is no objective medical 
evidence of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as a 
flattened affect, abnormal speech, and difficulty 
understanding complex commands attributable to the veteran's 
service-connected post-traumatic stress disorder, a schedular 
evaluation higher than 30 percent is denied.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected post-traumatic stress 
disorder, he has not identified any specific factors which 
may be considered to be exceptional or unusual in light of 
VA's schedule of ratings and the Board has been similarly 
unsuccessful.  Specifically, the veteran has not required 
frequent periods of hospitalization for his service-connected 
disability; his hospitalizations have been for depression and 
substance abuse.  Additionally, treatment records are void of 
any finding of industrial limitation due to post-traumatic 
stress disorder beyond that contemplated by the schedule of 
ratings.  Although the Board does not doubt that limitation 
caused by irritability and fatigue due to difficulty sleeping 
would have an adverse impact on employability, such symptoms 
have not been attributed to the veteran's service-connected 
disability.  Consequently, the Board finds that the 
evaluation assigned by the RO and confirmed in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran and an increased rating is also 
denied on an extra-schedular basis.  The Board also finds 
that there is no need for the assignment of staged ratings.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.  The veteran's only service-
connected disability is post-traumatic stress disorder which 
is rated as 30 percent disabling.  Accordingly, the veteran 
does not meet the schedular criteria for consideration of a 
total rating under 38 C.F.R. § 4.16.  Furthermore, as 
indicated above, the medical evidence makes clear that the 
veteran's inability to maintain competitive employment is a 
result of nonservice-connected disability, including his 
recurrent severe major depressive disorder and cognitive 
disorder.  As such, a total disability rating based on 
individual unemployability due to service connected 
disability is denied.


ORDER

A disability rating higher than 30 percent for post-traumatic 
stress disorder is denied.

A total disability rating based on individual unemployability 
is denied.


REMAND

With respect to the issue regarding the effective date for 
the award of service connection for post-traumatic stress 
disorder, the record shows that in December 1999, the veteran 
submitted an application for VA benefits seeking entitlement 
to service connection for that disorder.  The benefits sought 
were granted in a June 2000 rating decision with an effective 
date of December 29, 1999, assigned thereto.  In November 
2000, the veteran submitted a notice of disagreement 
regarding the June 2000 rating decision, specifically 
referring to his disagreement with the effective date 
assigned for his award of service connection.  A Statement of 
the Case addressing this appeal, however, has not yet been 
issued by the RO.  

Under these circumstances, the claim of entitlement to an 
effective date earlier than December 29, 1999, for the grant 
of service connection for post-traumatic stress disorder must 
be remanded for preparation of a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999), [where a Notice 
of Disagreement is filed, but a Statement of the Case has not 
been issued, the Board must remand the claim for a Statement 
of the Case to be issued].

This issue is therefore REMANDED for the following action:

1.  It should be ensured that all 
requirements of the VCAA are satisfied 
with respect to the effective date claim 
and in this regard, the veteran should be 
contacted in order to ascertain whether 
he has additional evidence to present 
and/or evidence to identify for VA to 
obtain on his behalf concerning his claim 
of entitlement to an effective date 
earlier than December 29, 1999, for the 
grant of service connection for post-
traumatic stress disorder.  Any 
additional evidence obtained pursuant to 
this inquiry should be associated with 
the veteran's VA claims folder.   

2.  In the event an earlier effective 
date is not assigned, the veteran should 
be issued a Statement of the Case as to 
this issue.  The Statement of the Case 
should address all aspects of this claim 
including compliance with the Veterans 
Claims Assistance Act of 2000.  Further, 
the veteran should be advised that, if he 
wishes the Board to address this claim, 
he must submit a timely substantive 
appeal in response to the Statement of 
the Case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.  The 
veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment .  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

